Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 1 of 3




   EXHIBIT N
      Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 2 of 3


From:            Marc-Antoine Delarche
To:              marc delarche@hotmail.com
Subject:         FW: Review of CS300 Reports
Date:            Friday, May 06, 2016 11:22:00 AM
Attachments:     image001.jpg
                 RAA-BA503-412 Reduction of Temperature, Airspeed, Altitude and Mach Number Errors.pdf
                 RAA-BA503-414 Lag Effects in the Production and Experimental Pitot-Static Systems.pdf
                 RAA-BA503-418 Data Reduction of Ground Position Errors.pdf
                 image002.png




From: Charles Armand Tatossian
Sent: Tuesday, May 03, 2016 4:00 PM
To: Marc-Antoine Delarche
Cc: Charles Fichet; Jean-Francois Chretien; Mathieu Berthereau; Cedric Kho; Dave Corriveau
Subject: Review of CS300 Reports

Salut Marc-Antoine,

Pour offloader le workload de Charles, je vais te mettre comme Checker pour mes rapports du
CS300. Il me semble que c’était le plan du tout début pour ta candidature de futur DAD. Avec les vols
récents de Roswell, je viens de terminer le rapport des Ground PEs. Durant le mois prochain, je vais
travailler sur le rapport de low speed drag, même si on n’a pas fini le ice sur le CS300.




                                                     [11




Charles A. Tatossian
Spécialiste en ingénierie
Aérodynamique avancée / CSeries WP7.5 FTCE Technical
charles.armand.tatossian@aero.bombardier.com
Extension: 20155; Cell: (514) 497-3033
Case 2:18-cv-01543-JLR Document 143-14 Filed 04/30/19 Page 3 of 3
